Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional applications 62/479,760, 62/479,788, 62/479,721, 62/549,871, and 62/647,361, filed on March 31, 2017, March 31, 2017, March 31,2017, August 24,2017, and March 23,2017, respectively, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as March 31, 2017.

Amendments
           Applicant's response and amendments, filed November 23, 2020, to the prior Office Action is acknowledged.  Applicant has amended claims 1, 3-7, 9, and 14, cancelled claims 8, 10-12, and 15-30, and added new claims, claims 31-35
Claims 1-7, 9, 13-14, and 31-35 are currently under examination and the subject matter of the present Office Action.

Response to Arguments (112(b))
 The prior rejection of claim(s) 1-30 under 35 U.S.C. 112(b) as being indefinite owing to claim 1, which recited the indefinite limitation of a “first portion of [a] cell growth chamber” without providing a 

 The prior rejection of claim(s) 10 and 15 under 35 U.S.C. 112(b) as being indefinite are also withdrawn in light of Applicant’s cancelling of said claims.

Response to Arguments (112(d))
The prior rejection of claim(s) 8, 15-16, and 23 under 35 U.S.C. 112(d) for failing to further limit the claim on which they depended is withdrawn in light of Applicant’s cancelling of said claims.

Response to Arguments (103) – Claims 11-12, 20-30
The prior rejection of claim(s) 11-12 and 14 under 35 U.S.C. 103 being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015), in view of Germeroth et al. (WIPO Pat. Pub.  2015/158868 A2), is withdrawn in light of Applicant’s cancelling of said claims.

The prior rejection of claim(s) 20-28 under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Germeroth et al. (WIPO Pat. Pub.  2015/158868 A2), is withdrawn in light of Applicant’s cancelling of said claims.

The prior rejection of claim(s) 29 under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Germeroth et al. (WIPO Pat. 

The prior rejection of claim(s) 30 under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Germeroth et al. (WIPO Pat. Pub.  2015/158868 A2) and Antwiler et al. (U.S. Pat. Pub 2008/0220522 A1), hereinafter Antwiler’2008, in further view of Pinxteren et al. (WIPO Pat. Pub. 2012/168295 A1), is withdrawn in light of Applicant’s cancelling of said claim.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 31, which depends from claim 14, does not further limit claim 14, the claim from which it depends, in light of what is disclosed by the Specification.  Claim 14 teaches that the cells in the cell growth chamber of the expansion system can be cultured with an activator, and claim 31 teaches that this activator is soluble.  However, the Specification only appears to teach activators that are soluble in .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to a method comprising determining a second volume of a second fluid to load into a portion of a first fluid circulation, an abstract idea, and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 1: Determine if the claims are directed to a process, machine, manufacture or composition of matter. YES, the claims are directed to a process, so therefore the claims falls within at least one of the four categories of patent eligible subject matter.
Step 2a [Prong One]: Determine if the claims are directed to a judicial exception to patent eligibility (i.e., law of nature, natural phenomenon, or an abstract idea). YES, the claim is a process claim  a second volume of a second fluid to load into a portion of a first fluid circulation path to position the first volume of the first fluid in a portion of the cell growth chamber”, wherein the action of “determining” is a mental process and therefore an abstract idea.  Thus, the cited claims do not recite something significantly different than a judicial exception (i.e., abstract idea not invoking an additional element that amounts to significantly more). 
Step 2a [Prong Two]: Determine if the claims recite additional elements that integrate the exception into a practical application of the exception.  NO, the exception is not integrated into a practical application.  The additional elements of claim 1 not comprise an additional steps or elements that are sufficient to integrate the judicial exception into a practical application.
The additional elements of “loading a first volume of fluid in a cell expansion chamber, wherein the first fluid comprises a plurality of cells, and wherein the cell expansion system comprises a cell growth chamber”, “position[ing] the first volume of the first fluid in a portion of the cell growth chamber”, “loading the second volume of the second fluid into the cell expansion system”, “feeding the plurality of cells”, and “expanding the plurality of cells”, do not involve applying the judicial exception of “determining” to improve the function of the relevant technology, i.e., a cell expansion system (see MPEP 2106.05(a)), applying the judicial exception of “determining”, specifically, to the cell expansion system (see MPEP 2106.05(b)), applying to judicial exception to effect the transformation of a particular article to a different state or thing (see MPEP 2106.05(c)), or applying the judicial exception in some other meaningful way beyond generally linking its use to a particular technological requirement (see MPEP 2106.05(e)).  In fact, the judicial exception of “determining” appears to merely be linked to extra method steps (see MPEP 2106.05(g), relating to extra-solution activity) that are in no way affected by the determining step itself (i.e., the judicial exception of “determining” is independent of the other elements and has no effect on them).  Also, it appears like the judicial exception of “determining” is see MPEP 2106.05(h)).

Step 2b: Determine if the claims recited additional elements that amount to significantly more than the judicial exception. NO, the claims are directed to an abstract idea without any other significant components. No other specific limitations other than what is well-understood, routine and conventional in the field have been added to the abstract idea.
	The state of the art teaches the following regarding the additional components of the abstract idea:
Antwiler’2013 teaches loading a first volume of fluid in a cell expansion chamber, wherein the first fluid comprises a plurality of cells, and wherein the cell expansion system comprises a cell growth chamber (para [0122], [0123]), position[ing] the first volume of the first fluid in a portion of the cell growth chamber (para [0122], [0142]; Fig 1B), loading the second volume of the second fluid into the cell expansion system (para [0122], [0142]; Fig 1B), feeding the cells (para [0124]), and expanding the cells (para [0123]).

Thus, the claimed abstract idea is not eligible subject matter under current 35 USC 101 standards.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-7, 9, 13-14, and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “feeding the plurality of cells”.  The claim is indefinite, however, because it is unclear whether the step of feeding the cells is inherently accomplished by, i.e., an inherent property of, the preceding step of adding a second fluid comprising media or whether another active step is required to feed the cells.  From the Specification, it appears that media may be use to feed the cells (para [00136]), and therefore the second fluid comprising media accomplishes the task without need of another active method step.  However, the Specification also teaches that there may be more than one feeding step (para [00127]).  In conclusion, it is unclear if the “feeding the plurality of cells” step of claim 1 is another method step or a process that is inherently accomplished by adding a second fluid comprising media to the cell expansion system.
For the purpose of examining the claim based on prior art, it will be assumed that “feeding the plurality of cells” is accomplished by the addition of the second fluid comprising media.
In addition, dependent claims 2-7, 9, 13-14, and 31-35 are included in the basis of the rejection because although they recite and encompass specific methods for feeding and expanding cells in a cell growth chamber, they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9, 13-14, and 31-35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 teaches a method of expanding a population of cells in a cell expansion system, comprising “determining a second volume of a second fluid to load into a portion of a first fluid circulation path to position the first volume of the first fluid in a portion of the cell growth chamber”.  However, the claim lacks adequate written description because the Specification does not adequately describe to one of ordinary skill in the art 1) a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber as opposed to a second volume of fluid that is insufficient to do so, or 2) a procedure or active step(s) for how to determine a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber.  
As a first matter, the Specification provides no support for an actual volume of a second fluid that can position a first volume of fluid in a cell growth chamber as opposed to a second volume of fluid that cannot do so.  The Specification teaches that a predetermined volume of a second fluid may be selected that is sufficient to position a first volume of fluid into a cell growth chamber (para [00131]).  The Specification also generally teaches that the volumes of two fluids, first and second, may be the 
As a second matter, the Specification provides no support for a procedure or step how to determine a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber.  The Specification merely states, generally, that a second volume of fluid sufficient to position a first volume of fluid into a cell growth chamber can be “predetermined” (para [00131]).  However, the Specification does not describe an actual step or procedure for determining such a volume.
Antwiler’2013 (U.S. Pat. Pub. 2013/0102070 A1) teaches a method of loading cells into a cell growth chamber of a cell expansion system (abstract; para [0122]-[0123]).  Antwiler’2013 teaches that this can be accomplished by loading 50 mL of a first fluid containing cells in a cell growth chamber followed by 50 mL of a second fluid containing media (para [0122], [0142]).  Antwiler’2013, however, despite teaching the volumes of first and second fluids, and a second fluid volume that orients a first fluid in a cell growth chamber, does not teach a volume of second fluid that is sufficient to position a first fluid in a cell growth chamber as opposed to a second volume that is unable to do so.  There is no teaching of a second volume of fluid that cannot accomplish the intended goal of positioning a first volume of fluid in a cell growth chamber, and therefore Antwiler’2013 does not what volumes of fluid can follow a first volume of fluid and not help position that first volume as opposed to volumes that can accomplish the intended goal of positioning a first volume.  Furthermore, Antwiler’2013 lacks discussion of any active step of “determining” a second volume of fluid that is sufficient to position a first volume of fluid in a cell growth chamber, or what one of ordinary skill in the art would have to do to “determine” such a volume.
Taken together, the Specification does not convey to one of ordinary skill in the art either 1) a second volume of fluid that is sufficient to position a first volume of fluid into a cell growth chamber as 
While claims 2-7, 9, 13-14, and 31-35 are directed to specific methods comprising a cell expansion system, because the claims to not correct the written description deficiencies of the independent claim, they are also rejected for lacking adequate written description.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 13, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, as evidenced by Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015).
Regarding claim 1, Antwiler’2013 teach a method of expanding cells in a cell expansion system (abstract), the method comprising: 

feeding the cells (para [0124]);
and expanding the cells (para [0123]).
Antwiler’2013 does not teach ipsis verbis a step of loading a second volume of fluid comprising media into a portion of a first fluid circulation path to position the first volume of fluid in a first portion of the cell growth chamber.  Antwiler’2013 does teach that a 50 mL fluid volume comprising cells can be loaded onto a drip chamber and introduced into the cell growth chamber from the drip chamber (para [0122], [0142]; Fig 1B).  Antwiler’2013 also teaches that after the cells are brought to the cell growth chamber from the drip chamber, 50 mL of additional chase media is loaded onto the drip chamber and flowed into the cell growth chamber after the fluid containing cells (para [0142], Fig 1B), therefore juxtaposing the chase media (which also containing nutrients for feeding the cells) with the fluid containing cells.  Shue teaches a schematic comprising the cell growth chamber disclosed by Antwiler’2013 (Fig. 1; p. 5, col 2, Materials and Methods – “The Quantum bioreactor (Terumo BCT, Lakewood, CO)”), complete with the volumes in an intracapillary loop extending from the drip chamber (called an “Air removal chamber”).  The line extending from the drip chamber to the input port of the cell growth chamber is only 5.6 mL.  Thus, Antwiler’2013 necessarily anticipates a method of positioning a first volume of fluid containing cells into a cell growth chamber using a second volume of fluid, given that the second volume of fluid (i.e., the chase media), which follows the first volume of fluid containing cells, will necessarily have to flow into the cell growth chamber containing the first volume of fluid containing cells and be “positioned” against said first volume of fluid, given that the line extending from the drip chamber is only 5.6 mL in volume (whereas the total volume of the chase media is 50 mL).  
Finally, while Antwiler’2013 does not teach ipsis verbis that the step of loading the chase media (i.e., the second fluid) first involves “determining” a chase media with which to load into the cell 

Response to Arguments (102)
Applicant argues that Antwiler’2013 is flawed because it does not teach that a second volume of fluid is used to position a first volume of fluid into a growth chamber (p. 7, central paragraph).  Specifically, Applicant quotes the admission by Examiner that Antwiler’2013 does not teach ipsis verbis that a second volume of fluid is used to position a first volume of fluid into a growth chamber, and therefore the 35 U.S.C. 102 rejection should be withdrawn (p. 7, central paragraph).
Applicant’s argument has been fully considered but it is not persuasive. 
While Applicant is correct that Antwiler’2013 does not teach ipsis verbis using a second volume of fluid to position a first volume of fluid in a cell growth chamber, the method taught by Antwiler’2013 would have necessarily produced the result of a second volume of fluid positioning or orienting a first volume of fluid in a cell growth chamber, given what Shue teaches are the schematics of the cell expansion system as taught by Antwiler’2013.  Antwiler’2013 teaches loading 50 mL of fluid containing cells followed by 50 mL of chase media in a first circulation path of a cell growth chamber.  Shue teaches the volumetric parameters of the cell expansion system of Antwiler’2013.  Specifically, Shue teaches that the line extending from a first drip chamber (where the first 50 mL of fluid containing cells is loaded and injected into the first line and then followed by 50 mL of chase media) is only 5.6 mL in volume, and that this line goes directly to a cell growth chamber.  Because the line extending from the drip chamber to the cell growth chamber is only 5.6 mL, the 50 mL of chase media would necessarily flow into the cell growth chamber containing the first volume of fluid containing cells and thereby position that first natural law that the second volume of fluid containing chase media would have necessarily been juxtaposed with the first volume of fluid containing cells given the limited volume of the line (i.e., 5.6 mL) extending from the drip chamber to the cell growth chamber.  It is physically impossible that the second volume of fluid containing chase media would not have positioned the first volume of fluid containing cells given much smaller volume of the line relative to the volume of chase media.  And Antwiler’2013 further evidences the direct interaction of the chase media with the first volume of fluid containing cells in the growth chamber when it teaches that the chase media is used to fee the cells.

35 U.S.C. § 102
Regarding claim 2, Antwiler’2013 teaches that the cell expansion system comprises a second fluid circulation path (para [0007]).
	Regarding claim 3, Antwiler’2013 teaches that fluid in a second fluid circulation path flows through an intracapillary space of the cell growth chamber (para [0041]).
	Regarding claim 4, Antwiler’2013 teaches that fluid in a third fluid circulation path flows through an extracapillary space of the cell growth chamber (para [0008]; claim 29).
	Regarding claim 5, Antwiler’2013 does not teach ipsis verbis that the first volume of fluid comprising the plurality of cells is loaded without activating an intracapillary circulation pump.  Antwiler’2013, however, teaches that the cells can be loaded by a variety of means known in the art, including by syringe (para [0053]).  
	Regarding claim 6, Antwiler’2013 teaches that the first volume of fluid is the same as the second volume of fluid (para [0142] – “Cell input bag 112 containing the MSCs suspended in 50 mL of IC media was prepared and attached to drip chamber 180. EC media container 106 was connected to drip chamber 180 and to second fluid inlet path 114. The cells were loaded into drip chamber 180. Pump 182 
	Regarding claim 7, Antwiler’2013 does not teach ipsis verbis that the first volume of fluid is different from the second volume of fluid.  Antwiler’2014 does teach in a specific embodiment, however, that after flowing 50 mL of fluid comprising bone marrow cells through an intracapillary line, small amounts of media can be added to the IC loop (para [0135], [137]-[138]).  Antwiler’2013 also teaches that media can be added to the IC loop to accommodate excess volume without losing cells (para [0126]).  Because Antwiler’2013 teaches continually adding media to the IC loop, Antwiler’2013 reasonably anticipates the claimed invention, because it reasonably indicates that additional media can be added to the 50 mL of chase media that follows the 50 mL of fluid containing cells (see claim 1 analysis), which would produce two separate fluids having different volumes. 
	Regarding claim 13, Antwiler’2013 teaches that the cell growth chamber comprises a hollow fiber membrane (abstract).
	Regarding claim 32, Antwiler’2013 teaches that the cells grown in the cell growth chamber can be non-adherent (para [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 13, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015).
Regarding claim 1, Antwiler’2013 teach a method of expanding cells in a cell expansion system (abstract), the method comprising: 

feeding the cells (para [0124]);
and expanding the cells (para [0123]).
Antwiler’2013 does not teach ipsis verbis a step of loading a second volume of fluid comprising media into a portion of a first fluid circulation path to position the first volume of fluid in a first portion of the cell growth chamber.  Antwiler’2013 does teach that 50 mL of fluid comprising cells can be loaded onto a drip chamber and introduced into the cell growth chamber from the drip chamber (para [0122], [0142]; Fig 1B).  Antwiler’2013 also teaches that after the cells are brought to the cell growth chamber from the drip chamber, additional 50 mL of chase media is loaded onto the drip chamber and flowed into the cell growth chamber after fluid containing cells (para [0142], Fig 1B), therefore juxtaposing the chase media (which also containing nutrients for feeding the cells) with the fluid containing cells.  Shue teaches a schematic comprising the cell growth chamber disclosed by Antwiler’2013 (Fig. 1; p. 5, col 2, Materials and Methods – “The Quantum bioreactor (Terumo BCT, Lakewood, CO)”), complete with the volumes in an intracapillary loop extending from the drip chamber (called an “Air removal chamber”).  The line extending from the drip chamber to the input port of the cell growth chamber is only 5.6 mL.  Thus, Antwiler’2013 necessarily renders obvious a method of positioning a first volume of fluid containing cells into a cell growth chamber using a second volume of fluid, given that the second volume of fluid (i.e., the chase media), which follows the first volume of fluid containing cells, will necessarily have to flow into the cell growth chamber containing the first volume of fluid containing cells and be “positioned” against said first volume of fluid, given that the line extending from the drip chamber is only 5.6 mL in volume (whereas the total volume of the chase media is 50 mL).  
Finally, while Antwiler’2013 does not teach ipsis verbis that the step of loading the chase media (i.e., the second fluid) first involves “determining” a chase media with which to load into the cell 
	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of expanding cells in a hollow fiber bioreactor taught by Antwiler’2013 to comprise the step of positioning a first fluid containing cells in a first portion of a bioreactor using a second volume of fluid based on the teachings of Shue.  Shue teaches that cells can be expanded in a hollow fiber bioreactor, in particular the hollow fiber bioreactor of Antwiler’2013, having volumetric dimensions that would cause a 50 mL volume of fluid containing cells to be positioned in a first portion of the bioreactor when followed by a second 50 mL volume of fluid, and one of ordinary skill in the art would have been motivated to modify the method of expanding cells in a hollow fiber bioreactor taught by Antwiler’2013 to comprise the step of positioning a first fluid containing cells in a first portion of a bioreactor using a second volume of fluid based on the teachings of Shue because Shue indicates that a bioreactor having the volumetric dimensions of the Antwiler’2013 bioreactor would cause a first 50 mL volume of fluid to be positioned in a first portion of the bioreactor when followed by an additional, second 50 mL volume of fluid.  
	 One skilled in the art would have a reasonable expectation of success of modifying the method of expanding cells in a hollow fiber bioreactor taught by Antwiler’2013 to comprise the step of positioning a first fluid containing cells in a first portion of a bioreactor using a second volume of fluid based on the teachings of Shue because Shue teaches that the volumetric dimensions of the Antwiler’2013 bioreactor could enable a first 50 mL fluid volume to be positioned in a first portion of a bioreactor when followed by an additional, second 50 mL volume of fluid.

Response to Arguments (103)
Applicant argues that Antwiler’2013 is flawed because it does not teach that a second volume of fluid is used to position a first volume of fluid into a growth chamber (p. 7, central paragraph).  Specifically, Applicant quotes the admission by Examiner that Antwiler’2013 does not teach ipsis verbis that a second volume of fluid is used to position a first volume of fluid into a growth chamber, and therefore the 35 U.S.C. 102 rejection should be withdrawn (p. 7, central paragraph).
Applicant’s argument has been fully considered but it is not persuasive. 
While Applicant is correct that Antwiler’2013 does not teach ipsis verbis using a second volume of fluid to position a first volume of fluid in a cell growth chamber, the method taught by Antwiler’2013 would have necessarily produced the result of a second volume of fluid positioning or orienting a first volume of fluid in a cell growth chamber, given what Shue teaches are the schematics of the cell expansion system as taught by Antwiler’2013.  Antwiler’2013 teaches loading 50 mL of fluid containing cells followed by 50 mL of chase media in a first circulation path of a cell growth chamber.  Shue teaches the volumetric parameters of the cell expansion system of Antwiler’2013.  Specifically, Shue teaches that the line extending from a first drip chamber (where the first 50 mL of fluid containing cells is loaded and injected into the first line and then followed by 50 mL of chase media) is only 5.6 mL in volume, and that this line goes directly to a cell growth chamber.  Because the line extending from the drip chamber to the cell growth chamber is only 5.6 mL, the 50 mL of chase media would necessarily flow into the cell growth chamber containing the first volume of fluid containing cells and thereby position that first volume in the cell growth chamber.  It is natural law that the second volume of fluid containing chase media would have necessarily been juxtaposed with the first volume of fluid containing cells given the limited volume of the line (i.e., 5.6 mL) extending from the drip chamber to the cell growth chamber.  It is physically impossible that the second volume of fluid containing chase media would not have positioned the first volume of fluid containing cells given much smaller volume of the line relative to the 

35 USC § 103
	Regarding claim 2, Antwiler’2013 teaches that the cell expansion system comprises a second fluid circulation path (para [0007]).
	Regarding claim 3, Antwiler’2013 teaches that fluid in a second fluid circulation path flows through an intracapillary space of the cell growth chamber (para [0041]).
	Regarding claim 4, Antwiler’2013 teaches that fluid in a third fluid circulation path flows through an extracapillary space of the cell growth chamber (para [0008]; claim 29).
	Regarding claim 5, Antwiler’2013 does not teach ipsis verbis that the first volume of fluid comprising the plurality of cells is loaded without activating an intracapillary circulation pump.  Antwiler’2013, however, teaches that the cells can be loaded by a variety of means known in the art, including by syringe (para [0053]).  
	Regarding claim 6, Antwiler’2013 teaches that the first volume of fluid is the same as the second volume of fluid (para [0142] – “Cell input bag 112 containing the MSCs suspended in 50 mL of IC media was prepared and attached to drip chamber 180. EC media container 106 was connected to drip chamber 180 and to second fluid inlet path 114. The cells were loaded into drip chamber 180. Pump 182 was set to a high flow rate, and cells were allowed to flow into cell growth chamber 102.50 mL chase media of protein containing IC media was then loaded into drip chamber 182 and loaded onto cell growth chamber 102”; Fig 1B).
	Regarding claim 7, Antwiler’2013 does not teach ipsis verbis that the first volume of fluid is different from the second volume of fluid.  Antwiler’2014 does teach in a specific embodiment, 
	Regarding claim 9, Antwiler’2013 does not teach ipsis verbis that the sum of the first volume of fluid and the second volume of fluid is about fifty percent of the volume of the first fluid circulation path.  Antwiler’2013 does teach that 50 mL of fluid comprising cells is introduced to a cell growth chamber followed by 50 mL chase media (para [0142]).
Shue teaches a schematic comprising the cell growth chamber disclosed by Antwiler’2013 (Fig. 1; p. 5, col 2, Materials and Methods – “The Quantum bioreactor (Terumo BCT, Lakewood, CO)”), complete with the volumes in an intracapillary loop extending from the drip chamber (called an “Air removal chamber”).  The IC loop affixed to the cell growth chamber and the capillaries of the cell growth chamber comprise the first fluid circulation path, which according to Shue is approximately 190.2 mL (147 mL cell growth chamber volume + 43.2 IC loop volume).  Because Antwiler’2013 discloses pumping 50 mL of fluid comprising cells and 50 mL of chase media immediately thereafter into the IC loop, Antwiler’2013 renders the claimed invention obvious, because 100 mL of first and second fluid volumes comprise 52.5% of the entire first fluid circulation path.  Applicant has not provided a specific value for what he considers “about fifty percent”, so Antwiler’2013 reasonably renders the claimed invention obvious in light of Shue.
	Regarding claim 13, Antwiler’2013 teaches that the cell growth chamber comprises a hollow fiber membrane (abstract).
.

Claim(s) 14 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antwiler et al. (U.S. Pat. Pub. 2013/0102070 A1), hereinafter Antwiler’2013, in view of Shue et al. ("Large-scale production of lentiviral vector in a closed system hollow fiber bioreactor", Molecular Therapy - Methods and Clinical Development 2, 2015), as applied to claims 1-7, 9, 13, and 32 above, in view of Germeroth et al. (WIPO Pat. Pub.  2015/158868 A2).
	The teachings of Antwiler’2013 and Shue have been set forth supra.
Regarding claim 14, Germeroth teaches that the method further comprises stimulating the cells with an activator to activate the expanding of the cells (para [0002], [0004], [0012]).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of expanding cells expanded in a hollow fiber bioreactor taught by Antwiler’2013 [para [0050]) such that the cells were stimulated with an activator by Germeroth.  Germeroth teaches that an activator can be added to a cell population in a hollow fiber bioreactor in order to stimulate expansion of such cells, in particular the hollow fiber bioreactor of Antwiler’2013, and one of ordinary skill in the art would have been motivated to modify the method of expanding cells expanded in a hollow fiber bioreactor taught by Antwiler’2013 [para [0050]) such that the cells were stimulated with an activator by Germeroth because Germeroth explicitly teaches that activators can be used to stimulate expansion of cells in a hollow fiber bioreactor, including the same model taught by Antwiler’2013.
	 One skilled in the art would have a reasonable expectation of success of modifying the method of expanding cells expanded in a hollow fiber bioreactor taught by Antwiler’2013 [para [0050]) such that 

Regarding claim 32, Germeroth teaches that the activator can be in soluble form (para [0012]).
Regarding claim 33, Germeroth teaches that a population of T cells can be grown in a hollow fiber bioreactor cell growth chamber (para [0007], [0012], [0066]).  Germeroth also teaches that the hollow fiber bioreactor is the same bioreactor as disclosed by both Antwiler’2013 and Shue (para [0066]).
	Regarding claims 34-35, Germeroth teaches that the population of T cells can be regulatory T cells (Tregs) (claim 5), which are a subpopulation of T cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.R./Examiner, Art Unit 1633                                                                           

/KEVIN K HILL/               Primary Examiner, Art Unit 1633